IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                       )
                                         )
                Plaintiff,               )
                                         )         I.D.: 1807018684
        v.                               )
                                         )
JOHN STEPHENSON,                         )
                                         )
                Defendant.

                 ORDER ON DEFENDANT’S MOTION
             TO REDUCE AND/OR MODIFY HIS SENTENCE

      On August 6, 2021 the Defendant, John Stephenson, filed a Motion to

Reduce and/or Modify this sentence under Superior Court Criminal Rule 35.

Having considered the Defendant’s Motion and this Court’s review of the

record, it appears to the Court that:

      1. On June 28, 2019 the Defendant pled guilty to Robbery 2nd (N19-03-

0243I) for which he was sentenced to 4 years at Level V with credit for three

(3) days previously served suspended after nine (9) months at Level V for two

(2) years at Level III GPS. Defendant also pled guilty to three (3) separate

charges of Burglary 3rd (N18-09-0942), (N18-18-0228, AND N18-08-0230).

For each of these Burglary 3rd charges Defendant was sentenced one year at

Level VI suspended for one year at Level II.

      2. On May 11, 2021 the Defendant came before the Court on a violation

of probation relating to the charges to which he pled guilty and was sentenced
on June 18, 2019. The violations alleged included failure to report to probation;

failure to report new charges; failure to report to VOP hearings; and the

insurance of multiple new charges on multiple dates. These new charges

included a 9/8/19 arrest in Prince William County VA for which the warrant

is still active; a 4/13/20 arrest by the Middletown Police for shoplifting; an

April 17, 2021 arrest for theft of a motor vehicle; and a May 1, 2021 arrest for

resisting arrest, offensive touching and criminal mischief. On multiple

occasions the Defendant has fled from different police agencies who were

attempting to apprehend him given the various capiases that had been issued.

      3. At the Violation of Probation Hearing the probation and parole

officer recommended that as to Robbery 2nd, the Defendant be sentenced to 4

years at Level V, suspended after 2 years at Level V, for 18 months Level III

GPS supervision. As to each of the Burglary 2 charges, the recommendation

was one year Level V, suspended for 1 year at Level III.

      4. After hearing from the parties and considering the record, the Court

discharged the defendant from probation in all of the cases except as to the

Burglary 2nd. As to the Burglary 2nd, the Court found the defendant in violation

of probation and imposed a sentence of four (4) years at Level V with credit for

(10) days suspended for time already served suspended after fifteen (15)

months at Level V for twelve (12) months at Level III GPS supervision.
         5. The purpose of Superior Court Criminal Rule 35(b) historically has

been to provide a reasonable period for the Court to consider alteration of its

sentencing judgments. 1                Where a motion for reduction of sentence of

imprisonment is filed within 90 days of sentencing, the Court has broad

discretion to decide if it should alter its judgment.2 “The reason for such a rule

is to give a sentencing judge a second chance to consider whether the initial

sentence is appropriate.”3 But, no doubt, as movant, Mr. Stephenson must

shoulder the burden of establishing just cause for reduction or modification of

his otherwise legal sentence. 4

         6. The Court has examined Mr. Stephenson’s claim—i.e., his request

that the Court reconsider and decide if, on further reflection, its sentence now

seems unduly harsh—on the merits. Under every iteration of Delaware’s

criminal rules governing motions to reduce sentences, such entreaties are

addressed to the sound discretion of this Court.5




1
     Johnson v. State, 234 A.2d 447, 448 (Del. 1967) (per curiam).
2
     Hewett v. State, 2014 WL 5020251, at *1 (Del. Oct. 7, 2014) (“When, as here, a motion for reduction of
sentence is filed within ninety days of sentencing, the Superior Court has broad discretion to decide whether
to alter its judgment.”).
3
     State v. Remedio, 108 A.3d 326, 331 (Del. Super. Ct. 2014) (internal citations and quotations omitted)
(Observing that such a request is essentially a plea for leniency: an appeal to the sentencing court to reconsider
and show mercy.). See also State v. Tinsley, 928 P.2d 1220, 1223 (Alaska Ct. App. 1996) (Explaining under
Alaska’s then-extant 120-day rule, that a court’s “authority can be exercised even when there is no reason to
reduce the sentence other than the judge’s decision to reconsider and show mercy.”).
4
  See State v. Joseph, 2018 WL 1895697, at *1 (Del. Super. Ct. Apr. 11, 2018) (“The burden is upon the
movant to establish cause to modify a lawfully imposed sentence.”).
5
     Hewett, 2014 WL 5020251, at *1. See also Shy v. State, 246 A.2d 926 (Del. 1968); Lewis v. State, 1997
WL 123585, at *1 (Del. Mar. 5, 1997).
        7. The defendant had filed a timely request for modification of his

sentence. Defendant points to the Court for four (4) reasons in support of for

his request:

                      a. Family hardship – Defendant is in custody battle with DFS
                         and is unable to get the classes required while in prison due
                         to COVID;
                      b. Defendant’s parental rights will be terminated if he is not
                         at home complying with DFS’s case management
                         requirements;
                      c. Defendant is receiving social security disability and has a
                         part-time job awaiting him; and
                      d. The mother of Defendant’s child suffers from mental issues
                         that risk her ability to care for and keep their son.

        8. Defendant has also averred that he has a place to live if released

from Level V. Defendant asks this Court to reduce his Level V time to nine

(9) months followed by 18 months GPS monitoring at Level V.

        9. “A request for leniency and reexamination of the sentencing factors

is precisely the stuff of which a proper and timely Rule 35(b) motion is made.”6

        10. The Court has fully reviewed Mr. Stephenson’s application, the

record, his criminal and supervision history, and all sentencing information

available. Mr. Stephenson’s actions since his sentencing date of 6/29/2019

demonstrate that additional Level V time is appropriate. The impact of Mr.

Stephens’s actions on his family are the result of his inability to follow the



6
    Remedio, 108 A.3d at 331-32 (emphasis in original).
terms of his probation in multiple ways and multiple times. While the Court

sympathizes with the impact of these actions on his family, they are solely the

result of Mr. Stephenson’s own actions. After a thorough review of the merits

of Mr. Stephenson’s request, the Court finds its original sentencing judgment

is appropriate for the reasons stated at the time it was rendered.

        Accordingly, the Court will exercise its discretion under Rule 35(b)7 and

DENY Mr. Stephenson’s request to reduce his four-year term of imprisonment.

        IT IS SO ORDERED this 27th day of August, 2021.

                                                                 Francis J. Jones, Jr.
                                                             Francis J. Jones, Judge


Original to the Prothonotary
cc:       Mr. John Stephenson, pro-se
          Marc C. Petrucci, Deputy Attorney General
          Ross Flockerzie, Assistant Public Defender
          Investigative Services




7
    Rondon v. State, 2008 WL 187964, at *1 (Del. Jan. 15, 2008) (“The merit of a sentence modification under
Rule 35(b) is directed to the sound discretion of the Superior Court.”).